Two orders of the Supreme ‘Court, Nassau County, both dated June 17, 1971, affirmed, with one bill of $10 costs and disbursements (Katz v. Posner, 23 A D 2d 774, 775). The examinations shall proceed at the place directed in the order which denied appellant’s motion for a protective order, at a time to be specified in a written notice of not less than 10 days to be given by plaintiffs, or at such other time and place as may be agreed by the parties. Rabin, P. J., Munder, Martuseello and Gulotta, JJ., concur; Benjamin, J., not voting.